Case 15-28100-AJC Doc 540 Filed 10/27/20 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
www.fisb.uscourts.gov

IN RE: CHAPTER 11

Star Computer Group, Inc., CASE NO. 15-28100-AJC

DEBTOR

 

LIQUIDATING TRUSTEE POST-CONFIRMATION
QUARTERLY OPERATING REPORT
FOR THE PERIOD
FROM April 1, 2020 TO June 30, 2020

Comes now Joseph J. Luzinski, solely as liquidating trustee for the above-named debtor files this Post-
Confirmation Quarterly Operating Report in accordance with the Guidelines established by the United States
Trustee and the debtors' chapter 11 plan and FRB 2015.

In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct to the besy of my knowledge.

 

 

 

Signed: Date: / oO oO
7 pe!
faiedh T Wweusht
Print Name
Lgucdafrug Trap
Shite Oo
Trust's Address Attorney's Address
and Phone Number: and Phone Number:
Star Computer Group, Inc. Stearns, Weaver, Miller, Weissler,
c/o Development Specialists, Ir Alhadeff & Sitterson, P.A.
500 West Cypress Creek Road Patricia A. Redmond
Suite 400 150 West Flagler Street
Fort Lauderdale, FL 33309 Miami, FL 33130
Tel. (305) 374-2717 Telephone (305) 789-3200

' The Debtors in the Chapter 11 Cases, along with the business addresses and the last four (4) digits of the Debtor’s federal

tax identification number, if applicable, are: Star Computer Creditor's Trust c/o Development Specialists, Inc., 500 West Cypress Creek
Road, Suite 400, Fort Lauderdale, Florida 33309
Case 15-28100-AJC Doc 540 Filed 10/27/20 Page 2 of 6

QUARTERLY OPERATING REPORT - ATTACHMENT NO. 1

 

 

 

 

 

 

POST CONFIRMATION
QUESTIONNAIRE
YES* NO

]. Have any assets been sold or transferred outside the normal course of business, or outside

the Plan of Reorganization during this reporting period? X
2

Are any post-confirmation sales or payroll taxes past due? Xx
3.

Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent? x
4.

Is the Debtor current on all post-confirmation plan payments? x

 

 

 

 

 

 

*[f the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

Questionnaire Supplemental Reponse
4. Debtor Prepared a final distribution on claims in December 2019.

 

INSURANCE INFORMATION

 

YES NO*

 

1. Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
compensation, and other necessary insurance coverages in effect? x
2. Are all premium payments current?

 

 

 

 

 

 

*[f the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.
*Insurance policies are not needed.

Insurance Supplemental Reponse
1. The esatate has been fully administered, so insurance is no longer necessary.
2. The esatate has been fully administered, so insurance is no longer necessary.

TION OF INSURANCE

Amount

TYPE of POLICY and

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Star Computer Creditor's Trust finalized all activity and distributions December 27, 2019.

Estimated Date of Filing the Application for Final Decree: March 2021

 

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are true a

This 4 vx of Of ble-1. 2000

rect to the best of my knowledge and belief.

 
Case 15-28100-AJC Doc 540 Filed 10/27/20 Page 3 of 6

QUARTERLY OPERATING REPORT - ATTACHMENT NO. 2
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

 

 

Case Name:

Star Computer Group, Inc.
Case Number:

15-28100-AJC
Confirmation Date:

13-Jun-16

 

 

 

 

All items must be answered. Any which do not apply should be answered “none” or “N/A”.

 

 

 

 

 

Quarter Post Confirmation Total
1. CASH (Beginning of Period) $ 0 0
2. RECEIPTS
(i) Income
(ii) Other
Total Receipts

3. DISBURSEMENTS
a. Operating Expenses (Fees/Taxes):

(i) U.S. Trustee Quarterly Fees
(ii) Federal Taxes

(iii) State Taxes

(iv) Other Taxes

b. All Other Operating Expenses:

c. Plan Payments:*

(i) Administrative Claims
(ii) Class One

(iii) Class Two

(iv) Class Three

(v) Class Four

(vi) Class Five

(vii) Class Six

(viii) Payments from Recourse Funds
(Attach additional pages as needed)

Total Disbursements (Operating & Plan)

 

 

1. CASH (End of Period)

 
Case 15-28100-AJC Doc 540 Filed 10/27/20 Page 4 of 6

QUARTERLY OPERATING REPORT - ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

1 of 1
Bank Account Information

Account

#1

Name of Bank:

IberiaBank
Account Number: X1613
Purpose of Account (Operating/Payroll/Tax) Gneestan
Type of Account (e.g. checking) Checking
1. Balance per Bank Statement $211,689
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks ($211,689)
4. Other Reconciling Items
5. Month End Balance (Must Agree with Books) $0

 

 

 

Note: Attach copy of each bank statement and bank reconciliatior

 

Investment Account Information

Type of
Bank / Account Name / Number Instrument

 

None

 

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.
Case 15-28100-AJC Doc 540 Filed 10/27/20 Page 5of6

QUARTERLY OPERATING REPORT -

POST CONFIRMATION

Name of Bank

of Account
Account (e.g.

 

IberiaBank
X1613

ATTACHMENT NO. 4

 

Check Date of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number _| Transaction Payee Purpose or Description Amount
1093 12/27/2019] The National Fire Union Insurance Co. Final Distribution 127,503.26
1103 12/27/2019) Toshiba America Information Final Distribution 24,807.88
1104 12/27/2019|Asus Global PTE Limited Final Distribution 20,123.40
1106 12/27/2019|General Procurement Inc. Final Distribution 12,486.99
1108 12/27/2019] Acer America Corp. Final Distribution 9,353.98
1111 12/27/2019||nfotelUSA.com Final Distribution 4,433.64
1113 12/27/2019] Corsair Memory Inc. Final Distribution 3,470.81
1117 12/27/2019|Southern Marine & Aviation Final Distribution 2,653.77
1121 12/27/2019) Arafa Final Distribution 1,785.76
1122 12/27/2019] Thermaltake Final Distribution 1,517.47
1124 12/27/2019|Sabrent Inc. Final Distribution 873.20
1125 12/27/2019|Saco Trading Inc. Final Distribution 762.66
1128 12/27/2019]Quorum Computer de Mexico Final Distribution 594.24
1129 12/27/2019) Elitegroup Computer Systems Inc. Final Distribution 581.03
1131 12/27/2019|Kye Systems America Final Distribution 405.65
1132 12/27/2019} Thomson Reuters Final Distribution 174.84
1134 12/27/2019] Travelers Final Distribution 159.98
TOTAL $ 211,688.56

 

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for

holding check and anticipated delivery date of check.

None

 

 
Case 15-28100-AJC Doc540 Filed 10/27/20 Page 6 of 6
STATEMENT OF ACCOUNT

, Dp
. BAWK Date 3/31/20 Page 1 of 3

  

 

Ns feen bat Lat eg ese dead ih alae

 

24-hr Phone Banking
63617 117559 **AUTOALL FOR AADC 331 R PS 1181
{-800-968-08
“8 STAR COMPUTER GROUP INC as _ o
: JOSEPH LUZINSKI LIQUIDATING TRUSTEE ‘omer ice
ossst7 ~500 W CYPRESS CREEK RD SUITE 400 4-800-682-3231

FORT LAUDERDALE FL 33309
24-hr Online Banking

iberiabank.com

 

Bes
5
:

083617

 

 

 

CHECKS IN NUMERICAL ORDER

 

Date Check No Amount Date Check No Amount
3/10 1097/ 74,974.03 3/2 1099* 55,174.41
(*} Check Numbers Missing

DAILY BALANCE INFORMATION

Date Balance Date Batance
3/02 286,662.59 3/10 211,688.56

 

Please examine this statement upon receipt and report af once if you find any difference.

If no error is reported in 30 days, the account will be considered correct. All Hems are credited subject to final payment. oponsoas
